Case: 14-50405      Document: 00512992764         Page: 1    Date Filed: 04/03/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50405
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             April 3, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

RICHARD RAMOS,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:10-CR-297


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Richard Ramos appeals the 360-month within guidelines sentence
imposed after remand for resentencing. Ramos argues that the district court
violated the mandate rule by resentencing him based on his career offender
status, rather than on the new finding of the amount of drugs attributable to
him required by this court’s decision.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50405       Document: 00512992764   Page: 2   Date Filed: 04/03/2015


                                  No. 14-50405

      We review de novo the district court’s application of a remand order.
United States v. Teel, 691 F.3d 578, 583 (5th Cir. 2012). “Under the mandate
rule, a district court on remand must implement both the letter and the spirit
of the appellate court’s mandate and may not disregard the explicit directives
of that court.” Id. (quotation marks, modification, and citation omitted). “[A]ll
other issues not arising out of this court’s ruling and not raised before the
appeals court, which could have been brought in the original appeal, are not
proper for reconsideration by the district court below.” Id. (quotation marks
and citation omitted).
      Although Ramos objected to the application of the career offender
guideline at his original sentencing, he did not raise that issue in his original
appeal.   Accordingly, he waived that issue for appeal and for purposes of
remand. See id.; see also United States v. Griffith, 522 F.3d 607, 610 (5th Cir.
2008).    Ramos has cited no authority supporting the proposition that the
Government waived for purposes of remand the application of the career
offender guideline by not arguing on original appeal that the erroneous
application of a base offense level under U.S.S.G. § 2D1.1 would be harmless
because the guidelines range would be the same under the career offender
guideline. Moreover, “[t]hat the sentence would remain within the adjusted
Guidelines range is insufficient to indicate harmlessness.” United States v.
Valdez, 726 F.3d 684, 697 (5th Cir. 2013).
      We ordered the district court on remand to find the appropriate amount
of drugs attributable to Ramos and to resentence Ramos consistent with and
pursuant to our opinion. United States v. Ramos, 545 F. App’x 301, 302, 309
(5th Cir. 2013). The district court implemented the letter and spirit of this
court’s mandate. See Teel, 691 F.3d at 583.
      AFFIRMED.



                                        2